Irma




                         Fourth Court of Appeals
                                San Antonio, Texas
                                     August 20, 2014

                                   No. 04-14-00101-CR

                                  The STATE of Texas,
                                       Appellant

                                            v.

                                 Irma Claudio GARCIA,
                                        Appellee

                From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012CR8677
                 The Honorable Andrew Wyatt Carruthers, Judge Presiding


                                      ORDER

      The Appellee’s motion for extension of time to file the brief is GRANTED.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of August, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court